DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 09/16/2019. Claims 1-15 are currently pending.

Information Disclosure Statement (IDS)
	The information disclosure statement (IDS) submitted on 05/26/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al., US 20140163836 A1, in view of Torii et al., US 20040162644 A1, hereinafter referred to as Um and Torii, respectively.
Regarding claim 1, Um discloses:
a distance sensor configured to sense a distance from a speed bump (A speed bump information calculation unit for receiving information about a speed bump from a navigation device and calculating a distance between the vehicle and the speed bump– See at least ¶18); 
a speed sensor configured to sense a speed of a vehicle (Calculating speed of a vehicle – See at least ¶34); 
a vehicle driver configured to control an operation of a brake or an operation of an accelerator (A suitable distance by a driver and/or vehicle manufacturer to control the acceleration or deceleration of the vehicle so that the vehicle can safely and comfortably cross the speed bump – See at least ¶31).

Um fails to explicitly disclose a processor configured to provide an input parameter comprising a speed and a weight of the vehicle to a prediction model and control the vehicle driver so that the brake is operated at a braking intensity outputted from the prediction model when the vehicle enters the speed bump on the basis of the distance from the speed bump.
However, Torii teaches a processor configured to provide an input parameter comprising a speed and a weight of the vehicle to a prediction model and control the vehicle driver so that the brake is operated at a braking intensity outputted from the prediction model when the vehicle enters the speed bump on the basis of the distance from the speed bump (Generating a vehicle motion model according to the present embodiment. This vehicle motion model generating device or, simply a generating device generates a vehicle motion model representing the motion state of a vehicle or a vehicle motion state – See at least ¶31. The optimizing unit 10 carries out an operation based on a learning rule using a genetic algorithm, and outputs predetermined parameters as an operation result to the vehicle motion model unit 20 – See at least ¶32. Each of the estimating modules 21 to 24 includes a recurrent neural network, and outputs a parameter indicating the motion state of a vehicle (hereinafter referred to as "vehicle parameters") based on predetermined input information – See at least ¶33).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of a processor configured to provide an input parameter comprising a speed and a weight of the vehicle to a prediction model and control the vehicle driver so that the brake is operated at a braking intensity outputted from the prediction model when the vehicle enters the speed bump on the basis of the distance from the speed bump, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Regarding claim 2, Um fails to explicitly disclose wherein the prediction model is generated by, based on reinforcement learning, allowing a neural network to receive a training input parameter so as to output the braking intensity and to be trained based on feedback on the braking intensity outputted by the neural network, wherein the training input parameter comprises at least one of the speed of the vehicle, the weight of the vehicle, or a height of the speed pump, and the feedback is vertical movement after the vehicle enters the speed bump.
However, Torii teaches wherein the prediction model is generated by, based on reinforcement learning, allowing a neural network to receive a training input parameter so as to output the braking intensity and to be trained based on feedback on the braking intensity outputted by the neural network, wherein the training input parameter comprises at least one of the speed of the vehicle, the weight of the vehicle, or a height of the speed pump, and the feedback is vertical movement after the vehicle enters the speed bump (Generating a vehicle motion model according to the present embodiment. This vehicle motion model generating device or, simply a generating device generates a vehicle motion model representing the motion state of a vehicle or a vehicle motion state – See at least ¶31. The optimizing unit 10 carries out an operation based on a learning rule using a genetic algorithm, and outputs predetermined parameters as an operation result to the vehicle motion model unit 20 – See at least ¶32. Each of the estimating modules 21 to 24 includes a recurrent neural network, and outputs a parameter indicating the motion state of a vehicle (hereinafter referred to as "vehicle parameters") based on predetermined input information – See at least ¶33).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of wherein the prediction model is generated by, based on reinforcement learning, allowing a neural network to receive a training input parameter so as to output the braking intensity and to be trained based on feedback on the braking intensity outputted by the neural network, wherein the training input parameter comprises at least one of the speed of the vehicle, the weight of the vehicle, or a height of the speed pump, and the feedback is vertical movement after the vehicle enters the speed bump, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Regarding claim 3, Um fails to explicitly disclose wherein the prediction model is generated by allowing the neural network to be trained using at least one of reward on the reduction of the vertical movement of the vehicle or penalty on the increase of the vertical movement of the vehicle.
However, Torii teaches wherein the prediction model is generated by allowing the neural network to be trained using at least one of reward on the reduction of the vertical movement of the vehicle or penalty on the increase of the vertical movement of the vehicle (The vehicle motion model unit 20 is constructed by the four estimating modules 21 to 24. However, the invention is not limited to this mode. The number of estimating modules may be arbitrarily determined in accordance with the necessary vehicle parameters. In addition, the vehicle parameters are not limited to the four values, which are, the yaw rate, the lateral G, the roll and the pitch, and may include other parameters such as a vehicle slipping angle, a front-wheel slipping angle – See at least ¶58).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of wherein the prediction model is generated by allowing the neural network to be trained using at least one of reward on the reduction of the vertical movement of the vehicle or penalty on the increase of the vertical movement of the vehicle, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Regarding claim 4, Um fails to explicitly disclose wherein the prediction model acquires policy for minimizing the vertical movement of the vehicle after entering the speed bump.
However, Torii teaches wherein the prediction model acquires policy for minimizing the vertical movement of the vehicle after entering the speed bump (An optimizing unit for determining an optimum solution of the coupling weight coefficient in the first recurrent neural network based on a learning rule using a hereditary algorithm. Here, the first recurrent neural network outputs a first parameter indicating the motion state of the vehicle based on predetermined input information, thereby functioning as the vehicle motion model – See at least ¶11).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of wherein the prediction model acquires policy for minimizing the vertical movement of the vehicle after entering the speed bump, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Regarding claim 5, Um discloses wherein the processor operates the brake at the braking intensity outputted from the prediction model when a front wheel of the vehicle enters the speed bump (The vehicle speed control step includes steps of, if it is determined that the vehicle is entering or has entered the speed bump area, computing a speed difference between a safe speed bump crossing speed set to allow the vehicle to safely and comfortably cross the speed bump and the current/actual speed of the vehicle, and calculating a required acceleration or deceleration value based on the calculated distance to the speed bump and the computed speed difference, to thereby control the speed of the vehicle such that the vehicle decelerates or accelerates according to the calculated required acceleration or deceleration value – See at least ¶38).

Regarding claim 6, Um fails to explicitly disclose wherein the input parameter comprises the weight comprising an unladen vehicle weight and an additional loading weight.
However, Torii teaches wherein the input parameter comprises the weight comprising an unladen vehicle weight and an additional loading weight (This vehicle motion model generating device includes a first recurrent neural network formed by connecting plural nodes so that an output of a node is input to another node in accordance with a predetermined coupling weight coefficient – See at least ¶11).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of wherein the input parameter comprises the weight comprising an unladen vehicle weight and an additional loading weight, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Regarding claim 7, Um discloses wherein the input parameter further comprises a height of the speed bump (Height variation of the rear wheel suspension of the vehicle is monitored in step S321. If the height variation becomes greater than the reference height variation, it is determined that the rear wheels of the corresponding vehicle have crossed the speed bump, and the logic control causing the vehicle to decelerate so as to cross the speed bump safely is released in step S323 – See at least ¶52).

Regarding claim 8, Um fails to explicitly disclose wherein the processor is configured to control the vehicle driver configured to provide a second input parameter comprising a second speed and the weight of the vehicle to a second prediction model and operate the accelerator at an acceleration intensity outputted from the second prediction model when a rear wheel of the vehicle enters the speed bump.
However, Torii teaches wherein the processor is configured to control the vehicle driver configured to provide a second input parameter comprising a second speed and the weight of the vehicle to a second prediction model and operate the accelerator at an acceleration intensity outputted from the second prediction model when a rear wheel of the vehicle enters the speed bump (Generating a vehicle motion model according to the present embodiment. This vehicle motion model generating device or, simply a generating device generates a vehicle motion model representing the motion state of a vehicle or a vehicle motion state – See at least ¶31. The optimizing unit 10 carries out an operation based on a learning rule using a genetic algorithm, and outputs predetermined parameters as an operation result to the vehicle motion model unit 20 – See at least ¶32. Each of the estimating modules 21 to 24 includes a recurrent neural network, and outputs a parameter indicating the motion state of a vehicle (hereinafter referred to as "vehicle parameters") based on predetermined input information – See at least ¶33).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of wherein the processor is configured to control the vehicle driver configured to provide a second input parameter comprising a second speed and the weight of the vehicle to a second prediction model and operate the accelerator at an acceleration intensity outputted from the second prediction model when a rear wheel of the vehicle enters the speed bump, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Regarding claim 9, Um fails to explicitly disclose wherein the second prediction model is generated, based on reinforcement learning, allowing a second neural network to receive a training input parameter so as to output the acceleration intensity and to be trained based on second feedback on the acceleration intensity outputted by the second neural network, wherein the training input parameter comprises at least one of the speed of the vehicle, the weight of the vehicle, or a height of the speed pump, and the second feedback is vertical movement after the rear wheel of the vehicle enters the speed bump.
However, Torii teaches wherein the second prediction model is generated, based on reinforcement learning, allowing a second neural network to receive a training input parameter so as to output the acceleration intensity and to be trained based on second feedback on the acceleration intensity outputted by the second neural network, wherein the training input parameter comprises at least one of the speed of the vehicle, the weight of the vehicle, or a height of the speed pump, and the second feedback is vertical movement after the rear wheel of the vehicle enters the speed bump (It is preferable that the optimizing unit further determines the optimum solution of the coupling weight coefficient in the second neural network based on the learning rule using the hereditary algorithm. In this case, it is preferable that the first recurrent neural network and the second recurrent neural network are mutually connected to each other so that a state variable having a correlation with the first parameter output from the first recurrent neural network is input to the second neural network – See at least ¶14).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of second prediction model is generated, based on reinforcement learning, allowing a second neural network to receive a training input parameter so as to output the acceleration intensity and to be trained based on second feedback on the acceleration intensity outputted by the second neural network, wherein the training input parameter comprises at least one of the speed of the vehicle, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Regarding claim 10, Um fails to explicitly disclose wherein the second prediction model is generated by allowing the second neural network to be trained using at least one of reward on the reduction of the vertical movement of the vehicle or penalty on the increase of the vertical movement of the vehicle.
However, Torii teaches wherein the second prediction model is generated by allowing the second neural network to be trained using at least one of reward on the reduction of the vertical movement of the vehicle or penalty on the increase of the vertical movement of the vehicle (In this case, it is preferable that the first recurrent neural network and the second recurrent neural network are mutually connected to each other so that a state variable having a correlation with the first parameter output from the first recurrent neural network is input to the second neural network – See at least ¶14).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of wherein the second prediction model is generated by allowing the second neural network to be trained using at least one of reward on the reduction of the vertical movement of the vehicle or penalty on the increase of the vertical movement of the vehicle, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Regarding claim 11, Um fails to explicitly disclose wherein the second prediction model acquires second policy for minimizing the vertical movement of the vehicle after the rear wheel enters the speed bump.
However, Torii teaches wherein the second prediction model acquires second policy for minimizing the vertical movement of the vehicle after the rear wheel enters the speed bump (It is preferable that the optimizing unit further determines the optimum solution of the coupling weight coefficient in the second neural network based on the learning rule using the hereditary algorithm – See at least ¶14).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of wherein the second prediction model acquires second policy for minimizing the vertical movement of the vehicle after the rear wheel enters the speed bump, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Regarding claim 12, Um fails to explicitly disclose providing a training input parameter, which comprises a speed and a weight of a vehicle, to a neural network; acquiring feedback on a braking intensity when the neural network outputs the braking intensity; and training the neural network in a reinforcement learning manner on the basis of the feedback, wherein the feedback is vertical movement after the vehicle enters a speed bump.
However, Torii teaches providing a training input parameter, which comprises a speed and a weight of a vehicle, to a neural network; acquiring feedback on a braking intensity when the neural network outputs the braking intensity; and training the neural network in a reinforcement learning manner on the basis of the feedback, wherein the feedback is vertical movement after the vehicle enters a speed bump (Generating a vehicle motion model according to the present embodiment. This vehicle motion model generating device or, simply a generating device generates a vehicle motion model representing the motion state of a vehicle or a vehicle motion state – See at least ¶31. The optimizing unit 10 carries out an operation based on a learning rule using a genetic algorithm, and outputs predetermined parameters as an operation result to the vehicle motion model unit 20 – See at least ¶32. Each of the estimating modules 21 to 24 includes a recurrent neural network, and outputs a parameter indicating the motion state of a vehicle (hereinafter referred to as "vehicle parameters") based on predetermined input information – See at least ¶33).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of providing a training input parameter, which comprises a speed and a weight of a vehicle, to a neural network; acquiring feedback on a braking intensity when the neural network outputs the braking intensity; and training the neural network in a reinforcement learning manner on the basis of the feedback, wherein the feedback is vertical movement after the vehicle enters a speed bump, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Regarding claim 13, Um fails to explicitly disclose wherein the input parameter comprises the weight comprising an unladen vehicle weight and an additional loading weight.
However, Torii teaches wherein the input parameter comprises the weight comprising an unladen vehicle weight and an additional loading weight (This vehicle motion model generating device includes a first recurrent neural network formed by connecting plural nodes so that an output of a node is input to another node in accordance with a predetermined coupling weight coefficient – See at least ¶11).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of wherein the input parameter comprises the weight comprising an unladen vehicle weight and an additional loading weight, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Regarding claim 14, Um discloses wherein the input parameter further comprises a height of the speed bump (Height variation of the rear wheel suspension of the vehicle is monitored in step S321. If the height variation becomes greater than the reference height variation, it is determined that the rear wheels of the corresponding vehicle have crossed the speed bump, and the logic control causing the vehicle to decelerate so as to cross the speed bump safely is released in step S323 – See at least ¶52).

Regarding claim 15, Um fails to explicitly disclose providing a second training input parameter, which comprises the speed and the weight of the vehicle, to a second neural network; acquiring second feedback on an acceleration intensity when the second neural network outputs the acceleration intensity; and training the second neural network in a reinforcement learning manner on the basis of the second feedback, wherein the second feedback is vertical movement after a rear wheel of the vehicle enters a speed bump.
However, Torii teaches providing a second training input parameter, which comprises the speed and the weight of the vehicle, to a second neural network; acquiring second feedback on an acceleration intensity when the second neural network outputs the acceleration intensity (Generating a vehicle motion model according to the present embodiment. This vehicle motion model generating device or, simply a generating device generates a vehicle motion model representing the motion state of a vehicle or a vehicle motion state – See at least ¶31. The optimizing unit 10 carries out an operation based on a learning rule using a genetic algorithm, and outputs predetermined parameters as an operation result to the vehicle motion model unit 20 – See at least ¶32. Each of the estimating modules 21 to 24 includes a recurrent neural network, and outputs a parameter indicating the motion state of a vehicle (hereinafter referred to as "vehicle parameters") based on predetermined input information – See at least ¶33); and 
training the second neural network in a reinforcement learning manner on the basis of the second feedback, wherein the second feedback is vertical movement after a rear wheel of the vehicle enters a speed bump (Vehicle motion state model generating device may includes a second recurrent neural network constructed as a network different from the first recurrent neural network, functioning as the vehicle motion model by outputting a second parameter indicating a motion state of the vehicle different from the first parameter. It is preferable that the optimizing unit further determines the optimum solution of the coupling weight coefficient in the second neural network based on the learning rule using the hereditary algorithm – See at least ¶14).
Um discloses automatically controlling a speed of a vehicle in a speed bump area. Torii teaches a model generating device for generating motion model of a vehicle.
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Um and include the feature of providing a second training input parameter, which comprises the speed and the weight of the vehicle, to a second neural network; acquiring second feedback on an acceleration intensity when the second neural network outputs the acceleration intensity; and training the second neural network in a reinforcement learning manner on the basis of the second feedback, wherein the second feedback is vertical movement after a rear wheel of the vehicle enters a speed bump, as taught by Torii, to provide convenience and safety to a driver of a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662